Citation Nr: 0607879	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  00-20 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include as secondary to chin trauma.

2.  Entitlement to service connection for post-concussion 
syndrome.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the mandible.

4.  Entitlement to an initial evaluation in excess of 10 
percent for scar of the lower lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
September 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Regional 
Office (RO) that denied service connection for a neck 
disability and post-concussion syndrome.  In addition, the RO 
granted service connection for scar of the lower lip and 
residuals of a fracture of the mandible.  The veteran 
disagreed with the 10 percent rating that was assigned for 
each of these service-connected disabilities.  

This case was previously before the Board in December 2003, 
at which time it was remanded for additional development of 
the record.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings concerning a neck disability.

2.  There is no competent medical evidence demonstrating that 
the veteran currently has a neck disability that could be 
associated with the injury to his chin in service.

3.  The veteran did not sustain a concussion in service, and 
there is no competent medical evidence establishing that he 
has post-concussion syndrome.

4.  The residuals of a fracture of the mandible are 
manifested by essentially full range of motion with no 
evidence of more than moderate displacement.

5.  Prior to August 30, 2002, the scar of the veteran's lower 
lip was not more than moderately disfiguring.

6.  Currently, the lower lip scar has no more than one 
characteristic of disfigurement.  


CONCLUSIONS OF LAW

1.  A neck disability, to include as secondary to chin 
trauma, was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002).

2.  Post-concussion syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002).

3.  An initial evaluation in excess of 10 percent for 
residuals of a fracture of the mandible is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic 
Codes 9904, 9905 (2005).

4.  An initial evaluation in excess of 10 percent for scar of 
the lower lip is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (as in effect 
before and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include a 
claim for an increased rating.

The veteran's claims for service connection for residuals of 
a fracture of the mandible and a scar of the lower lip were 
substantiated in the May 2000 rating decision and, therefore, 
at the time of the enactment of the VCAA, VA no longer had 
any further duty to notify the veteran how to substantiate 
these claims.  Moreover, his filing a notice of disagreement 
as to the disability rating did not trigger additional 
section 5103(a) notice.  Rather, VA was then required to 
fulfill its statutory duties under 38 U.S.C. §§ 5104 and 7105 
and regulatory duties under 38 C.F.R. § 3.103.  

In the present appeal, the veteran was provided with notice 
in January 2002 and April 2004 of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection and 
any question as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The VA satisfied its duty to notify by means of January 2002 
and April 2004 letters from the RO to the veteran, as well as 
the statement of the case and the supplemental statement of 
the case.  The letters informed the veteran of what evidence 
was required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  The statement of 
the case issued in July 2000 included the relevant laws and 
regulations regarding service connection, the Diagnostic 
Codes for the disabilities at issue, and included a 
description of the rating formula for all possible schedular 
ratings for scars of the head face and neck under Diagnostic 
Code 7800 (as in effect at that time), as well as for 
Diagnostic Codes 9904 and 9905.  The supplemental statement 
of the case issued in October 2005 provided a description of 
the rating formula for the revised Diagnostic Code 7800.  The 
RO letters, the rating decision, the statement of the case 
and the supplemental statement of the case thus informed the 
veteran of what was needed to assign a higher rating for the 
veteran's service-connected disabilities at issue.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private and VA medical 
records and the reports of VA examinations.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to 
each claim.  Essentially, all available evidence that could 
substantiate each claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

	I.  Service connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

A.  Neck

The veteran asserts that service connection is warranted for 
a disability of the neck, to include as being due to trauma 
to the chin.

The evidence supporting the veteran's claim includes the 
service medical records and post-service VA and private 
medical records.  The service medical records disclose that 
the veteran sustained a trauma to the mandibular area in July 
1985 when he was struck during an altercation.  An 
examination revealed a fractured mandibular symphysis.  The 
Board also notes that beginning in 1999, the veteran reported 
complaints concerning neck pain.  Following a neurological 
examination by the VA in September 1999, the examiner 
commented that the veteran had a broken jaw in service, and 
that he had post-concussion syndrome, the symptoms of which 
included neck pain.  The physician added that the broken jaw 
caused a head injury and had a lot to do with the veteran's 
residual complaints.  The veteran was seen in a VA outpatient 
treatment clinic in February 2000, and related that he had 
started to seek help about two years earlier for neck pain, 
and asserted that the pain had been persistent since the 
attack in service.  

Of record are March 2001 and February 2003 statements from a 
doctor of naprapathy.  He related that he had been treating 
the veteran since 2001 for various complaints, including neck 
pain.  He added that he observed abnormal neck muscle tension 
and cranial bone displacement.  He stated that he was 
convinced that many of the veteran's complaints were due to 
the displacement of the occiput on the atlas vertebrae.  He 
further asserted that neck pain could be directly attributed 
to misalignment of C1 on the occiput, and that trauma to the 
jaw could be responsible for this shift.  

The evidence against the veteran's claim consists of the 
service medical records and post-service medical records.  
Although the veteran has described having neck pain since he 
was struck in the jaw in service, the fact remains that the 
service medical records are negative for complaints or 
findings of neck pain.  Significantly, there is no mention of 
neck pain on the hospital discharge summary following the 
incident in July 1985.  Additionally, the veteran did not 
refer to neck pain at the time of the separation examination 
in August 1985, and a clinical evaluation of the spine was 
normal.

The fact remains that no disability of the neck that has been 
attributed to the blow to the chin in service has been 
verified.  The Board acknowledges that when he was examined 
by the VA in August 1999, the veteran reported complaints 
pertaining to the neck.  Although the diagnosis was status 
following trauma to the chin with persistent neck pain, the 
examiner added that he found no objective abnormalities and 
no disability was noted.  Similarly, following the May 2004 
VA examination, the examiner diagnosed complaint of neck pain 
that the veteran related to an injury to the chin in 1985.  
However, the examiner stated that there were only findings of 
mild limited bending to the right.  He further noted that X-
ray studies of the cervical spine revealed mild narrowing at 
C5-6 and spurring consistent with, and more likely than not, 
normal for the veteran's age.  He concluded that there was no 
significant disability.  Since the veteran's medical records 
were not available, the veteran was again afforded a VA 
examination in July 2005, at which time they were reviewed.  
The same examiner conducted the examination and diagnosed 
neck pain.  He again concluded that there were no objective 
findings on the examination of the neck.  He commented that 
there was no evidence of any significant neck disability and 
"no evidence of any service connection to his symptoms."  
He added that the veteran's treatment by a naturopath was not 
substantiated by any objective findings on examination.  

The Board concludes that the medical conclusion of the VA 
examiner is of greater probative value than the veteran's 
statements or the opinion of the doctor of naprapathy 
regarding the existence and etiology of the veteran's neck 
pain.  In this regard, the Board emphasizes that the VA 
physician reviewed the medical records prior to reaching his 
conclusion and, thus, his opinion was predicated on an 
accurate medical history.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a neck disability, to include as due to trauma to the chin.  

B.  Post-concussion syndrome 

The evidence supporting the veteran's claim for post-
concussion syndrome consists of his statements and medical 
reports.  The Board notes that on various occasions, the 
veteran has claimed that he was knocked unconscious when he 
was hit during service.  During the VA neurological 
examination in September 1999, the veteran asserted that he 
was unconscious for approximately 50 minutes after being hit 
on the head.  The diagnosis was post-concussion syndrome.  
The examiner stated that the veteran had a broken jaw and 
lost consciousness for 50 minutes.  He also indicated that 
the broken jaw caused a head injury and that it had a lot to 
do with his head concussion injury.  On the VA examination in 
May 2004, the veteran stated that he recalled landing on his 
back and the back of his head when he got hit in service.  He 
also asserted that he developed slight tension headaches 
during the hospitalization in service and that he had 
constant light-headedness.  

The evidence against the veteran's claim includes the service 
medical records and the post-service medical records.  The 
service medical records fail to demonstrate that the veteran 
was unconscious at any time after he was struck in the jaw.  
The initial medical report showed that he had been struck in 
the mouth with a fist and that he had a laceration of the 
lower lip.  The discharge summary from the ensuing 
hospitalization likewise contains no reference to the veteran 
being rendered unconscious, or to his having any neurological 
symptoms, such as light-headedness.  While the veteran 
related a history of a head injury on the separation 
examination in August 1985, he specifically mentioned only a 
broken jaw.  Moreover, a clinical evaluation at that time 
revealed no neurologic abnormality.  

Following the VA neurological examination in May 2004, the 
examiner commented that it was not clear from the veteran's 
history that he had sustained a concussion at the time of the 
incident in 1985.  She also noted that if there had been a 
concussion, it was temporary.  The physician added that the 
veteran's reported light-headedness did not follow a specific 
neurophysiological pattern, and that while it might be 
associated with post-concussion syndrome, it would have 
resolved.  The examiner opined that it was less likely than 
not that the veteran sustained post-concussion syndrome or 
that he currently had post-concussion syndrome.  She 
concluded that the veteran did not have neurological symptoms 
at the time of the examination and there was no evidence of 
dysfunction related to the veteran's reported incident in 
1985.  In July 2005, the examiner who conducted the May 2004 
VA examination reviewed medical records and reiterated her 
previous conclusions.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
It is significant to point out that when post-concussion 
syndrome was diagnosed, it was predicated on an inaccurate 
history provided by the veteran.  As the Board is not bound 
to accept medical conclusions which are based on a history 
supplied by the veteran, where the history is unsupported by 
the medical evidence, Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Board does not have to accept that portion of the 
diagnoses.  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
concerning the existence and etiology of post-concussion 
syndrome.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for post-concussion syndrome.

	II.  Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a mandibular disorder 
and for a scar of the lower lip, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Mandibular disorder 

Malunion of the mandible is evaluated on the basis of 
displacement, dependent upon the resulting degree of 
impairment of motion and the relative loss of masticatory 
function.  A 10 percent rating requires moderate 
displacement.  A 20 percent rating requires severe 
displacement.  Diagnostic Code 9904.

Limitation of motion of the temporomandibular articulation is 
rated as follows:  A 10 percent rating requires limitation of 
the range of lateral excursion from 0 to 4 millimeters or 
limitation of the range of inter-incisal motion from 31 to 40 
millimeters. A 20 percent rating is warranted for limitation 
of the range of inter-incisal motion from 21 to 30 
millimeters.  Diagnostic Code 9905.

The evidence supporting the veteran's claim for a higher 
rating for the residuals of a fracture of the mandible 
primarily consists of his statements concerning the severity 
of his disability.  In contrast, the medical findings on VA 
examinations fail to support the claim for an increased 
rating.  On VA dental examination in August 1999, the 
veteran's maximal opening was 42 mm, and excursory movements 
were 5 mm bilaterally.  Such movements do not support a 
rating in excess of 10 percent.  The Board acknowledges that 
the veteran had tenderness to palpation of the buccinator 
muscles, masseter muscles and medial and lateral pterygoid.  
In addition, the examination disclosed that the veteran's 
right temporomandibular joint had a popping and clicking when 
it was being opened and closed.  In light of the fact that 
the range of motion was not even to a degree to warrant a 
compensable rating, the 10 percent evaluation in effect is 
apparently based on the pain on motion.  The veteran's bite 
was noted to have a slight deviation to the right and there 
was pain on pressure of the mandibular condyles when he was 
seen at a VA outpatient treatment clinic in August 2002.  

The most recent VA dental examination was conducted in May 
2004.  It was reported at that time that the range of motion 
of the jaw was unrestricted, without pop or crepitus upon 
opening and closing.  It was also shown that there was no 
deviation.  

The clinical findings clearly demonstrate that a rating in 
excess of 10 percent is not warranted for the residuals of 
the fracture of the mandible.  There is no objective evidence 
of more than moderate displacement or limitation of motion 
sufficient to support a higher rating.  

The Board concludes, accordingly, that the medical findings 
on examination are of greater probative value than the 
veteran's statements regarding the severity of the residuals 
of the fracture of the mandible.  Therefore, the Board finds 
that the preponderance of the evidence is against the claim 
for a rating in excess of 10 percent for residuals of a 
fracture of the mandible. 

B.  Scar of the lip

A 30 percent evaluation may be assigned for disfiguring scars 
of the head, face or neck that are severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  When moderately disfiguring, a 10 percent 
evaluation may be assigned.  Diagnostic Code 7800 (effective 
prior to August 30, 2002).  

A scar of the head, face, or neck which manifests with one 
characteristic of disfigurement allows an evaluation of 10 
percent.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with two or three 
characteristics of disfigurement, a 30 percent evaluation may 
be assigned.  The 8 characteristics of disfigurement are: 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper- pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); and, skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Diagnostic Code 
7800 and Note (1).

The veteran asserts that a higher rating is warranted for his 
service-connected Scar of the lower lip.  The Board also 
observes that, while the veteran's claim was pending, new 
rating criteria for evaluating skin disabilities became 
effective.  See 67 Fed. Reg. 49590 (July 31, 2002).  Where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the veteran's claim of entitlement to a disability 
rating in excess of 10 percent for his service-connected scar 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  

The evidence supporting the veteran's claim for a higher 
rating for the scar of his lip consists essentially of his 
statements.  It is not disputed that a scar is present.  The 
fact remains, however, that the examination findings do not 
support his claim.  The Board observes that the August 1999 
VA examination showed that there was a 0.5 x 2 cm scar on the 
veteran's mid lower lip.  It was reported that the scar moved 
easily without pain when the veteran talked.  The scar was 
described as being mildly disfiguring.  Clearly, these 
findings do not support a higher rating for the scar under 
the criteria in effect prior to August 30, 2002.

Extensive VA outpatient treatment records have been 
associated with the claims folder.  These fail to demonstrate 
that the veteran is receiving any treatment for the scar.  He 
was next examined by the VA in May 2004.  The scar was 
described as being about 1 cm in length and a fine line scar.  
The examiner specifically stated that the scar was not at 
least 1/4 inch wide.  The scar was not adherent to the 
underlying tissue and the texture was normal.  In addition, 
it was reported that it was not hypopigmented or 
hyperpigmented.  The underlying soft tissue was not missing, 
and the scar was not indurated and inflexible.  No gross 
asymmetry of the lips was reported.  The only characteristic 
of disfigurement reported on examination was that the surface 
contour was slightly elevated.  The examiner commented that 
he did not see any obvious disfigurement.  He added that some 
pain was induced on one occasion when palpated several times.  
Finally, the examiner stated that the scar was minimally 
disfiguring, at most.  Accordingly, since the size of the 
scar is too small to warrant a higher rating and at least two 
characteristics of disfigurement have not been documented, 
the Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of the scar of his lip.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 10 
percent for a scar of the lower lip.


ORDER

Service connection for a neck disability, to include as 
secondary to trauma to the chin is denied.

Service connection for post-concussion syndrome is denied.

A rating in excess of 10 percent for residuals of a fracture 
of the mandible is denied.

A rating in excess of 10 percent for scar of the lower lip is 
denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


